UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 24, 2007 Date of Report (Date of earliest event reported) CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 333-129847 20-2745790 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 140 NE 4th Avenue, Suite C, Delray Beach, FL 33483 (Zip Code) (561) 276-2239 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition On October 24, 2007, Celsius Holdings, Inc (the “Company”) issued a press release reporting its financial results for the quarter ended September 30, 2007. A copy of the press release, dated October 24, 2007, announcing these financial results is attached hereto as Exhibit 99.1 and incorporated herein by this reference. Item7.01Regulation FD Disclosure The Company is attaching a copy of a press release, dated October 24, 2007, announcing its financial results for the the quarter ended September 30, 2007 and such press release is incorporated herein by this reference. Item9.01Exhibits 99.1 Press Release dated October 24, 2007 Limitation on Incorporation by Reference In accordance with general instruction B.2 of Form 8-K, the information in this report (including the exhibit) is furnished pursuant to Items 2.02 and 7.01 and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended or otherwise subject to liabilities of that section. This report will not be deemed an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. SIGNATURES Pursuant to the requirements of the Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSIUS HOLDINGS, INC. DATE: October 24, 2007 By: s/Jan Norelid Jan Norelid Chief Financial Officer
